                        Case 1:21-cv-00131-JD Document 5 Filed 02/09/21 Page 1 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                     District of New Hampshire     B
                                                                 )
                                                                 )
        Very Reverand Georges F. de Laire, J.C.L.                )
                                                                 )
                            Plaintiff(s)                         )
                                V.                               )       Civil Action No. 1 :21-cv-00131-JD
                                                                 )
                                                                 )
Gary Michael Voris, Anita Carey, St. Michael's Media             )
               a/k/a Church Militant                             )
                                                                 )
                           Defendant(s)                          )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                                       Ms. A rn•ta Carey
                                       c/o Church Militant
                                       2900 Hilton Road
                                       Ferndale, Ml 48220



          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                Joseph M. Cacace, Esq.
                                Todd & Weld LLP
                                1 Federal Street, 27th Fl.
                                Boston, MA 02110



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:            2/9/2021                                                   '$1,(/-/<1&+, Clerk
        with ECF Notice attached.                                                      Signature of Clerk or Deputy Clerk

                                                                            By: /s/ Erica DiFabio, Deputy Clerk
                                                                                    Feb 09, 2021
Case 1:21-cv-00131-JD Document 5 Filed 02/09/21 Page 2 of 6
                        Case 1:21-cv-00131-JD Document 5 Filed 02/09/21 Page 3 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                     District of New Hampshire     B
                                                                 )
                                                                 )
        Very Reverand Georges F. de Laire, J.C.L.                )
                                                                 )
                            Plaintiff(s)                         )
                                V.                               )       Civil Action No. 1 :21-cv-00131-JD
                                                                 )
                                                                 )
Gary Michael Voris, Anita Carey, St. Michael's Media             )
               a/k/a Church Militant                             )
                                                                 )
                           Defendant(s)                          )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                                       Mr. Michael Voris
                                       c/o Church Militant
                                       2900 Hilton Road
                                       Ferndale, Ml 48220



          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                Joseph M. Cacace, Esq.
                                Todd & Weld LLP
                                1 Federal Street, 27th Fl.
                                Boston, MA 02110



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:             2/9/2021                                                 '$1,(/-/<1&+, Clerk
     with ECF Notice attached.                                                         Signature of Clerk or Deputy Clerk

                                                                           By: /s/ Erica DiFabio, Deputy Clerk
                                                                                   Feb 09, 2021
Case 1:21-cv-00131-JD Document 5 Filed 02/09/21 Page 4 of 6
                        Case 1:21-cv-00131-JD Document 5 Filed 02/09/21 Page 5 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     District of New Hampshire       B
                                                                   )
                                                                   )
      Very Reverand Georges F. de Laire, J.C.L.                    )
                                                                   )
                            Plaintiff(s)                           )
                                V.                                 )       Civil Action No. 1 :21-cv-00131-JD
                                                                   )
                                                                   )
Gary Michael Voris, Anita Carey, St. Michael's Media               )
               a/k/a Church Militant                               )
                                                                   )
                           Defendant(s)                            )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                                       St. Michael's Media a/k/a Church Militant
                                       c/o Philip Haapala, Resident Agent
                                       2900 Hilton Road
                                       Ferndale, Ml 48220



          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)-or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                Joseph M. Cacace, Esq.
                                Todd & Weld LLP
                                1 Federal Street, 27th Fl.
                                Boston, MA 02110



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


  Date:           2/9/2021                                                     '$1,(/-/<1&+, Clerk
    with ECF Notice attached.                                                            Signature of Clerk or Deputy Clerk

                                                                               By: /s/ Erica DiFabio, Deputy Clerk
                                                                                       Feb 09, 2021
Case 1:21-cv-00131-JD Document 5 Filed 02/09/21 Page 6 of 6
